Citation Nr: 0207236	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  01-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than March 18, 1993 
for the assignment of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1941 to December 
1945.

This appeal arises from a November 1998 rating decision of 
the Chicago, Illinois Regional Office (RO), which denied the 
veteran's claim of entitlement to an earlier effective date 
for the assignment of TDIU benefits.


FINDINGS OF FACT

1.  A statement from the veteran was received on July 3, 1979 
which indicated that the veteran felt that he was 
unemployable due to his service connected left knee 
disability.

2.  The July 3, 1979 statement constituted an informal claim 
for TDIU benefits.

3.  Reports of VA examinations conducted in October 1996, 
first show that the veteran was unable to follow a 
substantially gainful occupation due to his service connected 
disabilities.

4.  By rating decision in May 2000, the RO assigned TDIU 
benefits effective from the date of the claim for higher 
evaluations for service connected disabilities on March 18, 
1993.

5.  The earliest effective date for the assignment of TDIU 
benefits is March 18, 1993, the date of receipt of the claim 
for higher evaluations.




CONCLUSION OF LAW

The criteria for an effective date prior to March 18, 1993 
for the assignment of TDIU benefits have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in the law.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
In August 2001, VA promulgated regulations to implement the 
new law. 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law applies to all claims filed on or 
after the date of the law, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 
5107 note (West Supp. 2001); see also Holliday v. Principi, 
14 Vet. App. 280 (2001).    

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the November 1998 rating decision and the February 2001 
statement of the case of the evidence needed to substantiate 
his claim.  The Board finds that the information provided to 
the veteran specifically satisfies the requirements of 
38 U.S.C.A. § 5103 (West Supp. 2001) in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  

The new law and regulations also redefine the obligations of 
VA with respect to the duty to assist.   In particular, VA is 
now required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate a claim, once the 
claimant submits a substantially complete application for 
benefits.  66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  In this regard, 
the veteran indicated that he had only received treatment 
from VA.  The record shows that all available VA medical 
records have been obtained.  Furthermore, the veteran 
testified at a personal hearing at the RO. 

For these reasons, under the circumstances of this case 
another remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  There is no reasonable possibility that further 
development of the claim will assist in substantiating this 
claim.


Applicable law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The Department of Veterans Affairs (VA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2001).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2001).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service- 
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 C.F.R. 
§ 3.400(o)(2).  The term "application" is not defined in 
the statute.  In the regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), the submission 
of certain medical records may constitute an "informal 
claim" for an increase in disability compensation.  If a 
"formal claim" has not been received by VA upon its receipt 
of an informal claim, VA must forward an application to the 
claimant; the claimant must return the formal claim to VA 
within one year to make the date of receipt of the informal 
claim an appropriate effective date for the claim.  The 
applicable statutory and regulatory provisions, fairly 
construed, require that VA look to all communications in the 
file that may be interpreted as applications or claims - 
formal and informal - for increased benefits and, then, to 
all other evidence of record to determine the "earliest date 
as of which", within the year prior to the claim, the 
increase in disability was ascertainable.  38 U.S.C.A. 
§ 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles 
v. Derwinski, 2 Vet. App. 858 (1992).  

38 C.F.R. § 3.157(b) provides that the date of an outpatient 
or hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted.  This section does not 
require the veteran to identify the report as a claim or to 
identify the benefits sought.  

Moreover, in the case of Roberson v. Principi, the Court held 
that once a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider a claim for TDIU.  

In the case at bar, the RO has established March 18, 1993 as 
the effective date for the award of TDIU benefits.  On that 
date, the veteran submitted claims for higher evaluations for 
service connected disabilities.  


Factual background

By rating decision in November 1977, a 30 percent evaluation 
was assigned for left knee disability effective from July 
1977.  A noncompensable evaluation was continued for the left 
ankle.  

On VA examination in September 1978, the veteran reported 
that he was an auto mechanic with the Post Office.  He would 
reach 30 years of service in January 1979.  He reportedly had 
a lot of trouble with the left knee with giving way and 
buckling.  He did not have sick leave accumulated due to the 
time he had used for his left knee disability.  On 
examination, there was laxity of the medial lateral ligament 
of the left knee.  There was no appreciable laxity of the 
lateral collateral or cruciate ligaments of the left knee.  
He wore a left knee brace.  The knee was not too stable on 
weight bearing.  X-rays of the left knee revealed moderately 
severe degenerative osteoarthritis.  The diagnoses were 
residuals of injuries to the left knee, post arthrotomies 
with valgus deformity, traumatic arthritis, limitation of 
motion and moderate quadriceps weakness and atrophy.

A statement from the veteran was received on February 12, 
1979.  He indicated that the left knee would give way at any 
time.  Due to the left knee, back, right knee and right ankle 
the veteran indicated that he has to give up his job as he 
could no longer function as a mechanic.  

On the substantive appeal received on July 3, 1979, the 
veteran indicated he was no longer able to work due to his 
left knee.

A June 1979 statement from Robert Sawchyn, M.D., indicates 
that he had examined the veteran.  On examination, there was 
minimal ligamentous instability in all planes.  X-rays showed 
severe degenerative arthritis.  The impressions were severe 
degenerative arthritis of the left knee and secondary low 
back strain syndrome.  It was recommended that the veteran 
was a candidate for a left total knee arthroplasty.

By decision of the Board in December 1979, service connection 
was granted for chronic low back strain that was proximately 
due to or was the result of the service connected left knee.  

By rating decision in February 1980, a 10 percent evaluation 
was assigned for the service connected low back strain.

VA outpatient treatment records were received in November 
1980.  The veteran received a left knee support in July 1977 
and a walking cane in June 1978.  In October 1977, there was 
left knee pain and swelling of the left ankle.  In August 
1978, the veteran complained of left knee pain.  There was 1 
plus medial instability.  In March 1979, the veteran 
complained of knee, back and ankle pain.  In July 1979, the 
veteran complained of left knee, left ankle and back pain.  
Also in July 1979, there was valgus deformity of the left 
knee and medial ligament instability was noted.  X-rays 
showed a decreased joint space, loose bodies and arthritis.  
In September 1979, it was noted that symptoms had improved 
since the veteran had quit work.  In November 1980, the 
veteran had multiple joint complaints especially dealing with 
the left knee.  On examination, the spine was normal.  There 
was no spinal tenderness.  There was left knee valgus 
deformity of 15 degrees.  There was joint line tenderness.  
The veteran was reluctant to undergo left knee surgery at 
that time.  The assessment was generalized arthritis post 
surgery.  

An increased rating claim for the back was received on July 
18, 1993.

On VA orthopedic examination in April 1993, the diagnosis was 
severe degenerative arthritis with joint space narrowing and 
severe deformity.  It was noted that a new knee replacement 
was needed.  

On examination in June 1993, the diagnoses included 
instability of the left knee and low back pain with narrowing 
of L4-5 disc space, early degenerative changes of the lumbar 
spine and slight tilt of the spine to the right.  

By rating decision in July 1993, a 20 percent evaluation was 
assigned for low back disability from the date of claim on 
March 18, 1993.

A December 1994 VA hospital report shows that the veteran 
underwent total left knee replacement surgery.

By rating decision in May 1995, a 100 percent rating was 
assigned for total left knee replacement from December 1994 
to January 31, 1996.  From February 1, 1996, a 30 percent 
evaluation was reinstated.

On VA neurology examination in October 1996, it was noted 
that the veteran's history was very suggestive of neurogenic 
claudication secondary to lumbar stenosis.  Pain and weakness 
would develop with prolonged walking which significantly 
impaired his functional abilities.  It was further noted that 
spinal stenosis was a progression of the degenerative spine 
disease.

On VA orthopedic examination in October 1996, the diagnoses 
were severe degenerative joint disease of the lumbar spine 
with probable spinal stenosis leading to significant 
functional limitation due to leg and back pain.

On VA lower extremity examination in October 1996, the 
diagnoses were early arthritis of the left ankle that was 
related to the service connected fibroma removal and likely 
exacerbated by the left knee disability.

A claim for TDIU benefits was received on October 2, 1997.  
The veteran indicated that he had last worked in 1979.  His 
occupation was an auto mechanic.  Educational attainments 
included 2 years of college and training as an auto and 
diesel mechanic. 

By rating action in September 1997, a 60 percent evaluation 
was assigned for low back strain with spinal stenosis of the 
lumbar spine and service connection was granted for arthritis 
of the left ankle and a 10 percent evaluation was assigned.  

By rating decision in October 1997, TDIU benefits were 
granted effective from the date of claim on October 2, 1997.  

In November 1997, the veteran requested consideration of an 
effective date of TDIU benefits from the date of claim for 
increased ratings which were received on March 18, 1993.

The veteran testified in February 2000 that he was entitled 
to TDIU benefits due to the fact that he was unable to 
perform his employment as an auto and diesel mechanic as of 
the time he left the Post Office in January 1979; that he had 
a hard time lifting and bending; and that he did not work 
after that time.

By rating decision in May 2000, TDIU benefits were granted 
effective from March 18, 1993, the date of claim for higher 
evaluations and the date that the evidence first showed that 
the veteran was entitled to TDIU benefits.


Analysis

As an initial point of inquiry, the Board will address the 
issue of whether the veteran filed an informal claim for TDIU 
benefits.  On February 12, 1979, the veteran submitted a 
statement in which he expressed the belief that he was no 
longer employable due to his service connected and non-
service connected disabilities.  Due to the fact that the 
veteran cited non-service connected disorders, it is 
questionable whether this statement may serve as an informal 
claim.  On the other hand, a subsequent statement, received 
on July 3, 1979, shows that the veteran felt that his service 
connected knee should be rated higher and that he could no 
longer function on his job because of the condition of the 
knee.  This statement may be properly construed as an 
informal claim for TDIU benefits.  

The RO, however, did not fulfill the requirements of section 
3.155(a) as it failed to forward to the veteran an 
application form for TDIU benefits once it had processed the 
July 1979 informal claim.  As a result, the one year time 
period for such an application did not start running.  
Therefore, as the one year time period for filing a formal 
claim was never triggered, the July 3, 1979 date of informal 
claim must be accepted as a matter of law as the date of the 
veteran's claim or application for purposes of determining an 
effective date under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§§ 3.1, 3.155, 3.157 and 3.400.  See also Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  

Next for consideration is a determination as to the earliest 
date as of which the service connected disabilities rendered 
the veteran unemployable.  By rating decision in November 
1977, the veteran's left knee was rated as 30 percent 
disabling.  A noncompensable evaluation was assigned for left 
ankle disability.  Thereafter, service connection was granted 
for low back strain by rating decision in February 1980 and a 
10 percent evaluation was assigned, effective from August 
1978.  

An examination of the contemporaneous medical evidence shows 
that in September 1978, the left knee was not too stable on 
weight bearing.  The veteran wore a brace and used a cane.  
There was moderately severe arthritis of the left knee with 
some limitation of motion and moderate quadricep weakness and 
atrophy.  In June 1979, Dr. Sawchyn described minimal 
ligamentous instability and severe arthritis.  The September 
1978 VA examination and Dr. Sawchyn's findings are 
essentially compatible with each other.  Moreover, VA 
outpatient records from 1978 to 1980 showed continuing 
complaints of left knee pain and swelling with evidence of 
some instability and arthritis.  The outpatient treatment 
records, therefore, add another layer of corroboration to the 
picture of left knee disability during the late 1970s into 
1980.  

The contemporary evidence does not show signs of significant 
left ankle disability.  The veteran complained of left ankle 
problems usually in the form of pain.  During the late 1970s, 
the veteran also complained of low back pain.  Dr. Sawchyn 
diagnosed low back strain syndrome as being the result of the 
service connected left knee disability.  Outpatient records 
document continuing complaints of low back pain.  These 
factors culminated in the grant of service connection for low 
back strain by rating decision in February 1980.  A 10 
percent evaluation was assigned for slight subjective 
symptoms of back strain.

Accordingly, the evidence at the time of the July 1979 
informal claim for TDIU benefits showed the presence of two 
compensably rating service connected disabilities.  The left 
knee, with arthritis and some instability, clearly affected 
the veteran's ability to work as an auto mechanic.  The 
slight symptoms of low back strain did not present as 
significant a hurdle to employment.  The record also shows 
that the veteran had two years of college.  Based on this 
evidence, the Board finds that the record at the time of the 
1979 informal claim did not suggest that the veteran's 
service connected disabilities precluded him from performing 
all forms of substantially gainful employment.  

From 1981 to 1993, there was no activity in the veteran's 
claims file.  Nonetheless, the veteran's informal claim for 
TDIU benefits remained open.  The veteran filed a claim for 
higher evaluations of service connected disabilities on July 
18, 1993.  In support of the increased rating claim, 
additional evidence was added to the record culminating with 
VA examinations which were conducted in October 1996.  These 
examinations showed the presence of spinal stenosis which 
significantly impaired the veteran's functional ability.  
Based on this evidence, a 60 percent evaluation was assigned 
for low back disability.  VA examinations also revealed 
arthritis of the left ankle which was assigned a 10 percent 
evaluation.  These increased rating were made effective from 
the date of claim on July 18, 1993.  As a result, the Board 
finds that the earliest date as of which the record showed 
that the veteran was precluded from performing substantially 
gainful employment due to service connected disabilities was 
July 18, 1993.  As the veteran's informal claim for TDIU 
benefits was still in effect at this time, the Board 
concludes that July 18, 1993 was the proper date of 
assignment of TDIU benefits in this claim.  

ORDER

Entitlement to an effective date earlier than March 18, 1993 
for the assignment of a total disability rating based on 
individual unemployability due to service connected 
disabilities is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

